Citation Nr: 1822484	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  08-35 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 10 percent for lumbar spine degenerative disc disease (DDD) prior to March 27, 2012, to include evaluation of separate rating or ratings for neurological abnormality related to such condition.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1980 to March 1981; from April 2001 to May 2002; from February 2003 to May 2004; and from July 2010 to June 2011.  

The case originally came to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, in pertinent part granted entitlement to service connection at a noncompensable rating for DDD of the lumbar spine.  The Board remanded the claim in a September 2012 decision.  In a May 2013 rating decision, the RO increased the disability rating to 10 percent, effective March 13, 2013.  

In a January 2015 decision, the Board denied an initial compensable rating for lumbar spine DDD prior to March 27, 2012, granted a 10 percent rating from that date, and granted a 20 percent rating from March 13, 2013.  

The Veteran appealed the Board's January 2015 decision denying a compensable rating for DDD of the lumbar spine prior to March 27, 2012 to the United States Court of Appeals for Veterans Claims (Court).  In a March 2016 Joint Motion for Remand (JMR), the Court granted the parties' motion to vacate the portion of the January 2015 Board decision denying a compensable rating for lumbar spine DDD prior to March 27, 2012 and remanded it for further review and action consistent with the JMR.  The Board notes that the Veteran did not appeal the assignment of a disability rating of 10 percent for DDD of the lumbar spine from March 27, 2012, or of 20 percent from March 13, 2013.  

In a May 2016 decision, the Board granted a 10 percent disability evaluation for the Veteran's service-connected lumbar spine DDD prior to March 27, 2012.  The Veteran appealed this decision to the Court.  In an October 2016 JMR, the parties requested, and the Court granted, a motion to vacate the Board's May 2016 decision denying the Veteran a rating in excess of 10 percent for lumbar spine DDD prior to May 27, 2012 based on the Board's failure to give adequate reasons and bases for not including favorable evidence potentially leading to a separate rating for neurological abnormalities related to the lumbar spine DDD.  

The matter was most recently before the Board in September 2017 when it remanded the issue of entitlement to a separate rating for neurological abnormality related to DDD of the lumbar spine to the RO for further development.  The RO returned the case to the Board for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In order to adhere to the directives laid out by the Court in its relevant decisions for the Veteran's claim for a rating in excess of 10 percent prior to March 27, 2012 for lumbar spine DDD and a possible separate rating for associated neurological abnormality, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to her country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing her claim prior to final adjudication.  

The Board's September 2017 remand directives requested an addendum VA opinion for the Veteran's lumbar spine DDD, to include an opinion on any associated neurological abnormalities.  The Board instructed, in accordance with the Court's specific request, that the examiner discuss evidence including, but not limited to, a June 2002 examination report, a March 2007 examination report, and a July 17, 2014 treatment record note.  

A VA examiner provided the requested opinion in an October 2017 report.  The examiner stated that he was unable to locate any 2002 back examination in the Veteran's claims file.  The examiner did include a discussion on the other requested evidence in his opinion.  The Board notes that the relevant June 2002 examination is present in the Veteran's electronic claims file.  The examination is not a C&P examination, but was a physical examination included in treatment notes with a date of June 24, 2002.  The examiner noted measurements for straight leg raise testing of 35 degrees for the right leg and 45 degrees for the left leg.  The Board finds that there has not been substantial compliance with the September 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the Board is unable to adjudicate the claim in compliance with the October 2016 JMR if the examiner does not include this information, the Board must remand this claim.  

Additionally, the Board notes that since the October 2017 opinion was provided, the Veteran has submitted additional medical records which should be reviewed by the examiner.  

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who provided the addendum opinion in October 2017 for the Veteran's lumbar spine DDD and related neurological abnormalities.  The examiner is asked to provide a medical opinion as to whether it is as likely as not that the Veteran had neurological abnormality associated with her lumbar spine DDD at any time prior to March 27, 2012, and if so, to identify the abnormality present and provide a medical opinion as to the severity of any such abnormality, to include radiculopathy of the extremities.  The examiner must include a discussion of the following:

(i)  June 24, 2002 physical examination note including straight leg raise testing showing 35 degrees for the right leg. 

(ii)  Treatment notes dated from March 2002 to May 2002 showing complaints of radiating right leg pain from the lower back.  

2.  After undertaking any necessary additional development, readjudicate the disability issues remaining on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and her representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




